Citation Nr: 0822916	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a separate compensable evaluation for 
pruritis ani.

2.  Entitlement to a separate compensable evaluation for a 
stricture of the esophagus.

3.  Entitlement to an earlier effective date for a grant of 
service connection for asbestos lung disease.

4.  Entitlement to an earlier effective date for a grant of 
service connection for peripheral vascular disease.  

5.  Entitlement to an earlier effective date for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  

6.  Entitlement to a total disability rating for a period of 
convalescence for a right lower extremity disorder.

7.  Entitlement to special monthly compensation based on 
being housebound due to surgery on the right lower extremity.  

(The issues of service-connection for a lumbosacral spine 
disorder, an eye condition and nicotine dependence, as well 
as claims for higher ratings for a cervical spine disorder, a 
pain disorder, gastritis with diverticulitis, hypertension 
and allergic rhinitis/sinusitis, prolapse of the rectum, and 
hemorrhoids are addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had service with the Arkansas National Guard from 
February 1969 to June 1969, with numerous subsequent periods 
of active duty for training and inactive duty training.    

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas Regional Office 
(RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal statement dated in April 2006, the 
veteran checked a box indicating that he desired a hearing 
before the Board at the RO.  Although the veteran later 
indicated in correspondence received in January 2008 that he 
does not desire a hearing with respect to other issues which 
are the subject of a separate decision, the veteran's 
representative stated in a written brief dated in April 2008 
that the request for a hearing before the Board remains valid 
with respect to the issues listed above.

A hearing before a traveling Veterans Law Judge or via 
videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 
20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board or 
via videoconference, and notify him of 
the scheduled hearing at the latest 
address of record.  A copy of the notice 
provided to the veteran of the scheduled 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



